HARALSON, J.
The legislature passed an act, approved October 9, 1903, (Acts, 1903, p. 745), entitled “An act To consolidate the ‘city conrt of Birmingham,’ the ‘Circuit conrt of Jefferson county,’ the ‘Criminal court of Jefferson county,’ and the ‘Chancery court of Jefferson county,’ into one’court to be known as the ‘Circuit Court of Jefferson County,’ with a sufficient number of judges for the transaction of the business of such consolidated court, as provided by section 148 of the Constitution of Alabama.”
Said section 148 of the Constitution provides: “The Legislature may confer upon the Circuit Court or the Chancery Court the jurisdiction of both of said courts. In counties having two or more courts of record, the Legislature may provide for the consolidation of all or any such courts of record, except the Probate Court, with or without separate divisions, and a sufficient number of judges for the transaction of the business of such consolidated court;”
The constitutionality of the law consolidating said courts, is here questioned on several grounds set forth in the bill, which is demurred to on many grounds.
The main contention of the complaint is, that the Consolidated Court Act is a local law, within the express definitions contained in section'110 of the Constitution, and this being true, it could not be constitutionally passed without the compliance with the provisions of section 106 in respect of the sufficiency of notice.
Said section 110 declares: “A general law within the meaning of this article is a. law which applies to the whole State; a local law is a law which applies to any political subdivision or subdivisions of the State less than the whole; a special or private law within the meaning of this article is one which applies to an individual, association or corporation.”
Section 106 provides: “No special, private or local law shall be passed on any subject not enumerated in section 104 of this Constitution, except in reference to fixing the time of holding courts, unless notice of the intention to apply therefor shall have been published, without cost to the State, in the county or counties *499where the matter or thing to be affected may he situated, which notice shall state the substance of the proposed law, and be published at least once a week for four consecutive weeks in some newspaper published in such county or counties, or if there is no newspaper published therein, th.en by posting the said notice for four consecutive weeks at five different places in the county or counties prior to the introduction of the bill; and proof by affidavit that said notice has been given shall be exhibited to each house of the legislature, and said proof spread upon the Journal. The courts shall pronounce void every special, private or local law which the Journals do not affirmatively show was passed in accordance with the provisions of this section.”
If the statute were a general law, within the definition of the Constitution, no notice was required, although one was given in an apparent effort to comply with the requirements of the Constitution in respect to local laws. It is manifest from what occurred, that the promoters of this scheme for consolidating the courts, thought, at the time, that the act was local legislation, or that it might be declared to be such, and out of caution, at least, they proceeded upon the presumption that it was local legislation, and if so, that the notice they gave answered the constitutional requirement.
That this act is a local and not a general law, under the definition of the Constitution, is so manifest, as to make it difficult to bring forward a plausible suggestion to the contrary: “When language (in a constitution or statute) is not only plain, but admits of but one meaning, the task of interpretation can hardly be said to arise. * * * It is not allowable to interpret what needs no interpretation.”—Parks v. State, 100 Ala. 653; Robertson v. McGough, 118 Ala. 166.
It would seem, when the term, “a general law,” is employed, it would be understood, without extrinsic aid, to mean a law which applies to the whole State and not to any subdivision of the State, less than the whole. Prior to the adoption of said section 110, this court stated a mere truism when it said: “Every general law is necessarily a public law, but every public law, as defined, is *500not a general law. A ‘general law,’ as used in our constitution is, a law which operates throughout the State, alike upon all the people or all of a class. * * * * Any law affecting the public within the limits, of the county, or community, would be a public law, though not a general law, within the meaning of the Constitution.” Holt v. Mayor, 111 Ala. 373. If every public law is to be regarded as a general law, it would be difficult to conceive of a local law that was not general. Every local law affects the public within the limits it is designed to operate, but it does not apply to the whole State.
The framers of the Constitution deemed it wise to place in the fundamental law, the definition of general and local laws, such as had been given previously by the court.
The Act we consider is one of 33 sections, dealing exclusively with courts and their procedure, having reference to the conveniences of the people of Jefferson county and economy in the administration of justice therein. The Act is public, it is true, but local in effect, and not general in its application to the people of the whole State. No one outside of the county who does not bring himself within its influence is affected by it. If a part of the judicial machinery of the State, it cannot, on that account, as urged, be held to be a general and not a local act. If so, any act dealing with courts and their procedure, such as fixing the time for their holding; the acts establishing the different city courts of the State; the regulation of trials of misdemeanors in countv courts, and the transfer of misdemeanor causes from the circuit to the county courts, would be general laws. These have been uniformly treated as- local and not general laws. Lancaster v. Gafford, 37 So. Rep. 108; Kumpe v. Irwin, 36 So. Rep. 1024; Morrow v. Earle, 122 Ala. 130. Moreover, the Constitution itself in the section providing for notice, recognizes a law fixing the time for holding court's as a local law.—Con. (1901) § 106.
Being a local act, it could not be constitutionally passed without a compliance with the requirements of section 106, as to notice and proof of notice. This notice by that section “shall state the substance of the proposed *501law,” and be published as specified therein, proof of which notice, as required, “shall be exhibited to each house of the legislature,” and spread upon the Journal, and “the court shall pronounce void every special, private or local law which the Journals do not affirmatively show was passed in accordance with the provisions of this section.”
This notice, as is seen, is required not only to be published for the length of time, and in the manner specified, and proof thereon made to each house of the legislature, and spread upon the journals, but it is also required to “state the substance of the proposed law
The notice given in this instance was as follows: “Notice is hereby given of the intention to apply to the legislature of Alabama for the passage of an act, the substance of which will he to consolidate the city court of Birmingham, the circuit court of Jefferson county, the criminal court of Jefferson county and the chancery court of Jefferson county, into one court with all the powers and jurisdiction now exercised by the courts so consolidated, as well as other powers and jurisdiction, and to provide for clerks of said court and their fees.”
Section 24, Art. IY of the former Constitution, for which said section 106 is a substitute, provides for a notice to be given of an intention to apply for the passage of a local law, but did not provide what the notice should contain; and simply provided, as to proof, that the evidence of such notice having been given should he exhibited to the legislature, before such bill should be passed. It was silent as to what the journals should show.
It was held, in construction of this section, that it was not necessary for the legislative journals to show that notice of an intention to apply for the passage of a local law, was given, and that the courts would presume it was given, unless the journals affirmatively showed to the contrary.—Clark v. Jack, 60 Ala. 271; Harrison v. Gordy, 57 Ala. 49.
It turned out, as is well known, that this provision of the constitution became almost a dead letter, and local legislation in many instances was passed without the required notice. This, it was believed, was a great and *502growing evil, which needed correction, and it was for corrective purposes that said section 106 was ordained. It was always supposed that the people to be immediately affected by local legislation, ought to have notice of an intention on the part of any one desiring to apply to the legislature for such legislation, which was often sought for private and improper ends, and not for the good of the people at large. Any notice, therefore, which falls short of advising the public of the substance of such legislation, would be deceptive or misleading, depriving those opposed to it, of a fair opportunity to protest against and oppose its enactment.
The word “substance” as employed in the section cannot be said to be synonymous with “subject” or mere purpose. It means “the essential or material part, essence, abstract, compendium, meaning.” — Worcester’s Diet.
Referring to the debate in the constitutional convention oh the section, — as is proper for the sake of interpretation,^ — it appears that before the motion was put to adopt it, a member arose and stated, “Before that motion is put, I would like to ask the chairman of the committee, if the substance of the proposed law means that the law itself, in substance, shall be published, or that the purpose of the proposed law be published. Would it not be better to strike out The substance,’ and insert The purpose?’ ”
The chairman replied: “The committee did not desire that the community should be misled as to the pur-, pose of the law, and sometimes the caption of. the law is very misleading, and it was to obviate advantage being taken of the public in the matter, that it was written as it is.” The section was then adopted. — Official Report, 41st day. From this it would seem, that it was intended that the essential or material part, the essence, the meaning or an abstract or compendium of the law, was to be given, and not its mere purpose or subject.
The title of a bill may give notice of its substance, but most often it does not. The title may be very general, and when the subject is expressed in general terms, everything that is referable and cognate to the subject ex*503pressed, may be included in the bill, without offense to that provision which requires that every law shall contain but one subject which shall be clearly expressed in the title.’ The subject, therefore, may be expressed in the title of a bill, but the substance is not required there to appear. In other words, there is a wide difference in legislative language, in the meaning of the words, substance and subject, when applied to a bill. In Falconer v. Robinson, 46 Ala. 347, the distinction between the two words was well pointed out by Peck, C. J., in respect to the title of an act to authorize the governor to fill vacancies in certain county offices, when he said: “The subject of this law is, by whom vacancies in certain county offices shall be filled. The title clearly expresses this: they are to be filled by the governor. But, it is said, you can not tell by this title what particular county offices are to be filled by him. This is true, but the title is not the place* for that to be expressed; that is a part of the matter and substance of the law, and the body of the law, and not the title, is the appropriate place to express it. To require it to be expressed in the title, would be to require the title to express, not only the subject, but also the matter and substance of the law.” This fully answers the suggestion, that the notice here shown to have been given gave substantially the title to the act, and was therefore, sufficient. If that were conceded, it fell far short of giving its substance. Indeed, the notice itself states that it was given of an intention to apply for the passage of an act to consolidate certain courts into one court, with all the powers and jurisdiction now exercised by the courts so consolidated, “as well as other powers and jurisdiction,”' — not expressed in the notice.
As before stated, the act is a lengthy one, containing 33 sections. It provides for additional judges, increase of salaries, contains many provisions in respect to the necessary clerks and their pay and all the many supposed necessary details touching the organization and procedure, of said consolidated court. From reading the title of the act and the notice given of an intention to apply for its passage, one would form but a faint conception of the substance of the act. While we would not *504bold that the bill itself, should have been published in the notice, we are clear that its essential and material parts, its essence, or an abstract or compendium of its substance, such as would give the people fair inform.* tion of what it was, should have been published, as rer qnired by said section.
It has been said that while notice of the intention to apply therefor, as required by said section, and that while proof of said notice should likewise have been made and spread on the legislative journals of each house, the sufficiency of such notice and the proof of it . was a question for the legislature and not the courts to pass upon. The misfortune with this contention is, that said section provides that, “The courts shall pronounce void every special, private or local law which the Journals do not affirmatively show was passed in accordance with the provisions of this section.” This provision must be abrogated and set aside, if the courts are not required to determine the question whether said act was passed in accordance with the provisions of said section.
It thus appears that the act was local, and no sufficient notice of the intention to apply for its passage was given and published, and proof thereof .exhibited, to each house of the legislature and spread upon the journal, as required by said section 106 of the constitution.
It is unnecessary to consider other questions raised against the constitutionality of said act.
The decree will be reversed, and one will be here rendered overruling the demurrer to the bill.
Reversed and rendered.